DUCKETT, Circuit Judge,
said that persons bom free, that is, descended from a white woman, were not, in Maryland, held to be ne-groes; and were permitted to testify against white persons. And although color is prima facie evidence of slavery, yet the fact that the witness had, for a long time, publicly acted as free, turned the presumption the other way, and was prima facie evidence that he was born of a white woman.
CRANCH. Chief .Judge,, concurred.
PITZHUGH, Circuit Judge, absent.
See Acts Assem. Md. 1717, c. 13, § 2, and Acts 1796, c. 67, § 5.